Dismissed and Opinion Filed August 8, 2017




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00718-CV

                               JAMES E. MITCHELL, Appellant
                                           V.
                                    US BANK, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-02672-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       James E. Mitchell appealed the trial court’s June 15, 2017 judgment. By postcard dated

June 26, 2017, we notified Mitchell that the Court’s $205 filing fee had not been paid. We

instructed him to pay the fee within ten days and cautioned that the failure to do so might result

in dismissal of his appeal. To date, the filing fee has not been paid.

       On July 24, 2017, the Dallas County Clerk informed us that the clerk’s record had not

been filed because Mitchell had not paid or made arrangements to pay for the fee. That same

day, we sent Mitchell a letter, instructing him to file, within ten days, written verification that he

had paid or made arrangements to pay the fee for the clerk’s record or written documentation that

he had been found entitled to proceed without payment of costs. We cautioned Mitchell that the

failure to comply might result in the dismissal of the appeal for want of prosecution. See TEX. R.
APP. P. 37.3(b). As of today, the clerk’s record has not been filed and Mitchell has not filed a

response or otherwise communicated with the Court.

       In light of Mitchell’s failure to comply with this Court’s directives, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




170718F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES E. MITCHELL, Appellant                       On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-17-00718-CV        V.                       Trial Court Cause No. CC-17-02672-B.
                                                   Opinion delivered by Chief Justice Wright,
US BANK, Appellee                                  Justices Francis and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee US BANK recover its costs, if any, of this appeal from
appellant JAMES E. MITCHELL.


Judgment entered August 8, 2017.




                                             –3–